Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 9-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected since in line 3 the limitation “…a lower hood having a shape substantially similar to a hollow cylinder…” since such limitation does not convey what the shape of the lower hood actually is. Moreover, does the lower hood resemble an hollow cylinder in some respects or perhaps differ from a hollow cylinder in other aspects? Similarly in line 13 the limitation “…an upper hood having a shape substantially to a hollow cylinder with a top surface….” since such limitation does not convey what the shape of the lower hood actually is. Moreover, does the lower hood resemble an hollow cylinder in some respects or perhaps differ from a hollow cylinder in other aspects?
Claims 3, 7, 9-11, and 13-15 are rejected for their dependency. 
Claim 20 is rejected since it not clear where the common housing is located or what element constitutes the common housing based on the specification and drawing. Claim 21 is rejected for its dependency on claim 20. 

Rejections 35 U.S.C. § 102(a)(1)
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2014/0366290) to Belanger et al.
Regarding independent claim 16, Belanger et al. discloses an upper cleaning assembly (40) and a lower cleaning assembly (42) for simultaneous cleaning of upper and lower parts of automobile side panels, where the upper cleaning assembly (40) and the lower cleaning assembly (42) are vertically in line (See paragraph [0032] and FIG. 1).
Regarding claim 17, Belanger et al. discloses that the upper cleaning assembly further includes an upper rotary brush (40), and the lower cleaning assembly further includes a lower rotary brush (42) (See paragraph [0032] and FIG. 1).
Regarding claim 18, Belanger et al. discloses that the upper rotary brush (40) and the lower rotary (42) are located proximate to each other and disposed to touch each other (See FIG. 2).

Claims 16, 17, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (5,524,329) to Schmalzel (cited by Applicant).
Regarding independent claim 16, Schmalzel discloses an upper cleaning assembly (26, 28) and a lower cleaning assembly (20, 22) for simultaneous cleaning of upper and lower parts of automobile side panels (See Col. 3 lines 50-60), where the upper cleaning assembly (26, 28) and the lower cleaning assembly (20, 22) are vertically in line (See Col. 3 lines 50-60 and FIG. 1).
Regarding claim 17, Schmalzel discloses that the upper cleaning assembly further includes an upper rotary brush (26, 28), and the lower cleaning assembly further includes a lower rotary brush (20, 22) (See Col. 3 lines 50-60 and FIG. 1).
Regarding independent claim 22, Schmalzel discloses an upper side panel and a lower side panel of a vehicle (See Col. 3 lines 50-60 and FIG. 1 note upper brushes (26, 28) and lower brushes (20, 22) tack off debris for vehicles) are tacked off simultaneously by removing debris from points on the upper panel and points on the lower panels which are vertically in line (any car will be cleaned on its upper and lower portions).
Regarding claim 23, Schmalzel discloses there is used a machine (10) as claimed in claim 16 (See Col. 3 lines 15-30).



Claims 16, 17, 19 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (1,988,665) to Ross.
Regarding independent claim 16, Ross discloses an upper cleaning assembly (51) and a lower cleaning assembly (52) for simultaneous cleaning of upper and lower parts of automobile side panels (FIG. 5), where the upper cleaning assembly (51) and the lower cleaning assembly (52) are vertically in line (See page 2 lines 5-52 and FIG. 1).
Regarding claim 17, Ross discloses that the upper cleaning assembly further includes an upper rotary brush (51), and the lower cleaning assembly further includes a lower rotary brush (52) (See page 2 Col. 2 lines 5-52 and FIG. 1).
Regarding claim 19, Ross discloses a primary movable mounting (50), with the lower cleaning assembly (52) being mounted thereto, and a secondary mounting (58) mounted movably to the primary movable mounting (50), the upper cleaning assembly (52) being mounted thereto the secondary mounting (58) (See page 2 Col. 2 lines 20-30).
Regarding independent claim 22, Ross discloses an upper side panel and a lower side panel of a vehicle (C) (See page 3 Col. 3 lines 70- page 4 Col. 1 line 36)) tack off debris off simultaneously by removing debris from points on the upper panel and points on the lower panels which are vertically in line (note brushes (51, 52) remove debris from the upper and lower panel).
Regarding claim 23, Ross discloses there is used a machine (1) as claimed in claim 16 (See page 4 Col. 1 lines 1-15).
Regarding claim 24, Ross discloses vehicle (C) processed with the aid of a process as claimed in claim 22 (See page 4 Col. 1 lines 1-15).

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723